                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES MUNSON, #N95249,                            )
                                                      )
                  Plaintiff,                          )
                                                      )
    vs.                                               )           Case No. 18−cv–02216−SMY
                                                      )
    FAIYAZ AHMED and                                  )
    WEXFORD HEALTH SOURCES, INC.,                     )
                                                      )
                  Defendants.                         )

                               MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff James Munson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil rights

action pursuant to 42 U.S.C. § 1983 for deprivations of his constitutional rights at Lawrence.

Plaintiff alleges that the defendants denied him adequate medical care for testicular nodules,

osteoarthritis pain, a herniated disc, bone degeneration, and a cold, and asserts an Eighth

Amendment claim against them. (Doc. 1, pp. 1-84). He seeks money damages, proper medical

treatment, and a “full-body” MRI. 1 (Doc. 1, p. 13).

          The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails




1
  As Plaintiff does not request interim relief in the form of a temporary restraining order or preliminary
injunction or refer to Rule 65 of the Federal Rules of Civil Procedure, the Court interprets his request for
medical testing and treatment as a request for relief at the close of the case. If Plaintiff seeks more
immediate relief, he should file a separate motion for temporary restraining order and/or preliminary
injunction pursuant to Rule 65(a) and (b) and should describe the exact relief he seeks and the facts that
support his request for said relief.

                                                          1
to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009). The Complaint

survives screening under the standard.

                                           The Complaint

       Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 1-12): Doctor

Ahmed and Wexford Health Sources, Inc. (“Wexford”) have denied Plaintiff adequate medical

care for testicular nodules, osteoarthritis pain, a herniated disc, bone degeneration, and a cold since

2017. Plaintiff has repeatedly sought a diagnosis and treatment for these conditions, but Doctor

Ahmed has routinely denied his requests. The doctor responded to Plaintiff’s complaints of

bleeding testicular nodules by assuring him that he was “fine,” denying STD testing, and

performing a painful biopsy without any numbing agent. (Doc. 1, pp. 4-5). The results of the

biopsy remain a mystery.

       Doctor Ahmed responded to Plaintiff’s complaints of pain associated with osteoarthritis,

bone degeneration, and a herniated disc by telling him to just “deal with the pain.” (Id.). Plaintiff

has been prescribed different medications for symptoms of pain and weakness in his right knee

and left foot. Plaintiff’s current medication (Cymbalta) controls the pain, but it also causes him to

lose his balance. However, Doctor Ahmed will not provide an alternative pain medication. Doctor

Ahmed also denied Plaintiff’s requests for a referral to an orthopedic specialist and an MRI, based

on Wexford’s policy of denying expensive forms of treatment (including all requests for MRIs).

Finally, Plaintiff complains of an untreated cold. (Id.).

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two Counts:



                                                      2
        Count 1:          Eighth Amendment claim against Doctor Ahmed for responding to
                          Plaintiff’s complaints regarding his testicular nodules, osteoarthritis,
                          herniated disc, degenerative bone disease and related pain with deliberate
                          indifference since 2017.

        Count 2:          Eighth Amendment claim against Wexford for its routine denial of
                          expensive diagnostic tests (MRI) and treatments (referrals), which have
                          prolonged Plaintiff’s pain and suffering unnecessarily.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.2

                                                   Discussion


        The Eighth Amendment prohibits the cruel and unusual punishment of inmates, including

deliberate indifference to serious medical conditions. U.S. CONST. amend. VIII. An Eighth

Amendment claim based on the denial of medical care has an objective and a subjective

component. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The objective component

requires an inmate to demonstrate that he suffers from an “objectively, sufficiently serious”

medical condition. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005) (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). Plaintiff’s undiagnosed and untreated testicular nodules,

osteoarthritis, herniated disc, degenerative bone disease and related pain are sufficiently serious to

support an Eighth Amendment claim at screening. His cold, which he mentions only in passing,

does not.

        The subjective component requires an inmate to demonstrate that prison officials acted

with deliberate indifference to his serious medical needs, which occurs when officials “know of



2
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
This includes any claims Plaintiff asserted under the Sixth and Twelfth Amendments. He vaguely
alluded to violations of his rights under both amendments, but he offered no reason for bringing
these claims and did not indicate who they are against.

                                                             3
and disregard an excessive risk to inmate health.” Greeno, 414 F.3d at 653. A private medical

corporation that employs medical providers to provide care at a prison may exhibit deliberate

indifference through an unconstitutional policy or practice that causes a constitutional deprivation

to occur. Shields v. Illinois Dept. of Corr., 746 F.3d 782 (7th Cir. 2014) (citing Iskander v. Village

of Forest Park, 690 F.2d 126, 128 (7th Cir. 1982)) (corporation cannot be liable on this basis alone

because respondeat superior liability under § 1983). Here, Plaintiff’s allegations support a viable

deliberate indifference claim against Doctor Ahmed in Count 1 and Wexford in Count 2.

Therefore, both claims survive screening and will receive further review.

                                         Pending Motions

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating test for recruiting counsel). Plaintiff

has not demonstrated reasonable efforts to locate counsel on his own. He has merely listed

attorneys he contacted without producing copies of his letters or any responses. Thus, it is unclear

when Plaintiff contacted potential attorneys and whether he allowed sufficient time for them to

respond before turning to the Court. In addition, Plaintiff has not demonstrated that he is unable

to represent himself. He admittedly has “some education,” but does not state how much. Plaintiff

instead claims to lack knowledge of the Federal Rules of Civil Procedure and comprehension of

the claims. But given the coherent pleadings filed to date and Plaintiff’s experience as a seasoned

litigant, the Court declines to recruit counsel on his behalf at this time. Plaintiff appears competent

to represent himself. He may renew this request by filing another motion, if it becomes necessary

to do so as the case proceeds.




                                                      4
       Plaintiff’s Motion for Service of Process (Doc. 4) is DENIED as unnecessary. The Court

will order service as a matter of course in this Section 1983 case involving an indigent and

unrepresented plaintiff.

                                           Disposition

       IT IS ORDERED that the Complaint (Doc. 1) survives preliminary review pursuant to

28 U.S.C. § 1915A. COUNT 1 will proceed against Defendant AHMED, and COUNT 2 will

proceed against Defendant WEXFORD. In addition, the Clerk of Court is DIRECTED to ADD

the WARDEN OF LAWRENCE CORRECTIONAL CENTER (in his or her official capacity

only) for the sole purpose of implementing any injunctive relief that is ordered.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants WARDEN OF

LAWRENCE CORRECTIONAL CENTER (official capacity), FAIYAZ AHMED, and

WEXFORD HEALTH SOURCES, INC.: (1) Form 5 (Notice of a Lawsuit and Request to Waive

Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum and Order to

each Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign and

return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the date the

forms were sent, the Clerk shall take appropriate steps to effect formal service on that Defendant,

and the Court will require that Defendant to pay the full costs of formal service, to the extent

authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if a Defendant can no longer be found at the work address provided

by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work address, or,

if not known, his or her last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall



                                                      5
be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ALSO ORDERED that if judgment is rendered against Plaintiff, and the judgment

includes the payment of costs under Section 1915, Plaintiff will be required to pay the full amount

of the costs, even though his in forma pauperis application was granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 3/23/2019

                                                     s/ STACI M. YANDLE
                                                     United States District Judge




                                                    6
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     7
